Citation Nr: 1447932	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-23 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a sleep disorder, and depression.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a cardiac condition. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity (RUE).

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity (LUE).


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971 with service in the Republic of Vietnam from August 1970 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2014, the Veteran presented sworn testimony during a Travel Board hearing in Columbia, South Carolina, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

In September 2011 and April 2014 rating decisions, the Agency of Original Jurisdiction (AOJ) granted service connection for prostate cancer, peripheral neuropathy of the right lower extremity (RLE), and peripheral neuropathy of the left lower extremity (LLE).  These grants of service connection are considered to be full grants of the benefits on appeal for the prostate, RLE, and LLE claims.  These claims are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The issues certified to the Board addressed the question of whether new and material evidence has been received sufficient to reopen claims of entitlement to service connection for PTSD and a sleep disorder and entitlement to service connection for depression.  The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

However, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b) , for "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of  Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively--after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id. However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id. 

A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2014); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" (Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)), or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Multiple theories pertaining to the same benefit constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

 In the instant claim, the Veteran continues to seek service connection for a mental disability, however variously claimed and diagnosed, as due to events  he experienced in service.  Therefore, under Boggs, Ephraim, and Velez, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

At the Veteran's Board hearing, he indicated that he currently experiences a right shoulder disability that he believes is related to his military service.  The issue of entitlement to service connection for a right shoulder disability has been raised, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.



FINDINGS OF FACT

1.  In rating decisions dated in July 2007 and February 2008, service connection for PTSD and a sleep disorder was denied on the basis that there was no evidence of a diagnosis of PTSD or any other chronic psychiatric disorder that could be related to service; the Veteran perfected an appeal but withdrew his appeal before the Board's adjudication.

2.  Evidence submitted subsequent to the RO's July 2007 and February 2008 decisions bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.

3.  In a rating decision dated in July 2007, the RO denied service connection for a heart condition on the basis that there was no evidence that the Veteran had a current heart condition or any cardiac symptoms in service; the Veteran perfected an appeal but withdrew his appeal before the Board's adjudication.

4.  Evidence received since the July 2007 RO decision is cumulative and redundant of evidence already of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a cardiac disorder.

5.  GERD was not shown in service or until many years thereafter; and, the preponderance of the evidence fails to establish that Veteran's current GERD is the result of a disease or injury during his active duty service.

6.   Hypertension was not shown in service or until many years thereafter; and, the preponderance of the evidence fails to establish that Veteran's current hypertension is the result of a disease or injury during his active duty service.

7.  A preponderance of the evidence fails to establish that the Veteran currently has peripheral neuropathy of the RUE or had such at any time during the appeal period.

8.  A preponderance of the evidence fails to establish that the Veteran currently has peripheral neuropathy of the LUE or had such at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The July 2007 and February 2008 rating decisions denying service connection for PTSD and a sleep disorder are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.1103 (2014).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2014).

3.  The July 2007 rating decision denying service connection for a heart condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.1103 (2014).

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a cardiac disorder has not been submitted; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2014).

5.  GERD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  Hypertension was not incurred in or aggravated by active military service nor may it be presumed to be related to active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2014).

7.  Peripheral neuropathy of the RUE was not incurred in or aggravated by active military service or a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

8.  Peripheral neuropathy of the LUE was not incurred in or aggravated by active military service or a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the application to reopen the previously denied claim for service connection for an acquired psychiatric disorder, this application has been granted.  Any error related to the duties to notify and assist is moot for this issue.  

With regard to the remaining application to reopen and claims for service connection, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A July 2009 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The July 2009 letter also notified the Veteran of the elements of new and material evidence, and the reasons for the prior denial of service connection for a heart condition in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, Social Security Administration (SSA) records, VA treatment records, and VA examination reports have been associated with the claims file.  Identified private treatment records have been obtained.  The Veteran has not identified any outstanding relevant private or other treatment records. 

With regard to the Veteran's petition to reopen his claim for service connection for a heart condition, he Board notes that, in an attempt to reopen a previously denied claim for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159 (c)(4)(iii) (2014).  The Veteran was not afforded an examination in association with his petition to reopen.  As discussed below, the Board has concluded that new and material evidence has not been submitted on the claim.  Accordingly, there is no duty to provide an examination and no error exists.  Id.

With regard to the Veteran's GERD and hypertension claims, an examination was not provided.  However, VA is not required to provide a VA medical examination as a matter of course in virtually every veteran's disability case.  See Waters v. Shinseki 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Indeed, the language of the regulation is clear and unambiguous - there must be evidence of a current disability and the evidence must establish that the veteran suffered an event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(B) (2014); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

In this case, there is no evidence establishing in-service complaints of GERD or hypertension, nor does the Veteran claim such.  Rather, he specifically claims that his GERD and hypertension had their onset many years post-service and generally asserts that he believes they are related to service without providing any argument or medical evidence of such.  See BVA hearing transcript, June 2014.  The only evidence to suggest such a connection is the Veteran's conclusory lay statement.  This is not sufficient to trigger VA's duty to obtain an examination and medical opinion.  See Waters, supra.  He does not argue that his GERD or hypertension had their onset in service.  38 C.F.R. § 3.159(c)(4) does not require that VA provide a medical examination for this claim.  

With regard to the upper extremity neuropathy claims, the Veteran was afforded VA examinations in December 2008 and January 2014.  The examinations involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning his contentions regarding the nature and etiology of his claimed disabilities.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. New and Material Evidence

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

Psychiatric Disorder

The Veteran's claim for service connection for PTSD was first denied in a July 2007 rating decision, as the evidence did not show a diagnosis of PTSD or a verified in-service stressor.  His claim for service connection for a sleep disorder was similarly denied in a February 2008 rating decision, as the evidence did not show a current diagnosis.  

The Veteran appealed these denials of service connection, but withdrew his appeal in November 2008.  These decisions thereby became final.  As noted in the Introduction section above, these two claims are being considered as one claim for service connection for an acquired psychiatric disorder.  

Subsequent to the July 2007 and February 2008 rating decisions, the record includes examination reports that have diagnosed the Veteran as having an anxiety disorder.  The Veteran has also provided written statements and hearing testimony indicating that he witnessed several dead Vietnamese and ran over a Vietnamese woman and child.  As noted above, the credibility of these statements must be presumed at this juncture.  See Justus, supra.  The established diagnosis of an acquired psychiatric disorder as well as the Veteran's statements and hearing testimony regarding his fear of hostile military action satisfy the low threshold requirement for new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is reopened.

Cardiac Disorder

The Veteran's claim for service connection for a heart condition was first denied in a July 2007 rating decision.  The RO determined that the evidence did not show a current diagnosis of a cardiac condition or any in-service disease or injury.  Although the Veteran appealed this denial, he withdrew his appeal in November 2008.  This decision thereby became final.  38 C.F.R. § 3.156(b) (2014).  

As the previous denial of service connection was premised on findings that there was no evidence of a current cardiac diagnosis or an in-service cardiac disease injury, for evidence to be new and material in this matter, (i.e., relating to unestablished facts necessary to substantiate the claim, and raising a reasonable possibility of substantiating the claim), it would have to show that the Veteran had a currently diagnosed heart condition or that he suffered an in-service cardiac disease or injury.  The Veteran continues to assert that he has a current cardiac disorder.  However, he has not named a diagnosed disorder, other than bradycardia (a slow heart beat), or provided medical evidence of such.  The diagnosis of bradycardia was of record at the time of the prior denial.  Accordingly, new and material evidence must consist of more than additional assertions of the same by the Veteran.

Evidence submitted subsequent to the July 2007 rating decision includes updated VA and private treatment records and additional statements and hearing testimony from the Veteran.  The treatment records indicate that the Veteran has been noted to have bradycardia.  The Veteran also continues to assert this and no other cardiac diagnosis.  Notably, at his June 2014 hearing, the Veteran indicated that this was his only diagnosed cardiac condition.  Moreover, the Veteran has failed to provide any new evidence regarding an in-service disease or injury.  Significantly, he testified at his June 2014 Board hearing that he did not suffer from a slow heart beat in service or until 3 years after discharge.

In sum, the medical and lay evidence submitted since the July 2007 RO denial of service connection does not include any evidence of a current cardiac diagnosis (other than bradycardia which was determined not to be a disability in the prior rating decision) or of cardiac symptoms or treatment in service.  The Veteran's repeated contentions and additional treatment records regarding his bradycardia findings are merely redundant of evidence he submitted at the time of the prior denial and does not constitute new evidence.  Bostain v. West, 11 Vet. App. 124   (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  

As stated above, in order to reopen the previously denied claim for service connection for a cardiac disorder, the Veteran must submit evidence that shows that he has a currently diagnosed cardiac disorder (other than the finding of bradycardia) or in-service disease or injury.  The evidence he has submitted fails to establish such a current diagnosis or in-service event.  Accordingly, the Board finds that the evidence received since the July 2007 rating decision, while not previously considered, does not raise a reasonable possibility of substantiating the claim.  Therefore, the evidence is not material.  The appeal to reopen the Veteran's claim for service connection for a cardiac disorder is denied.

B. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).


Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); none of the disabilities on appeal are on the list of qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As such, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

GERD and Hypertension

The Veteran's private treatment records show that he has been diagnosed with and treated for GERD and hypertension.  However, a review of the Veteran's service treatment records does not reveal that he was treated for GERD or any stomach complaints at any time during his military service.  There is likewise no evidence of in-service complaints, treatment, or diagnosis of hypertension or high blood pressure.  He does not argue the contrary.  Instead, he specifically denied experiencing GERD symptoms or hypertension in service or for many years thereafter, and reported that his symptoms only started 6 years ago, over 35 years after his separation from service.  See BVA hearing transcript, June 2014.  He has not presented any other evidence of or argument regarding a possible in-service disease or injury.  Without such evidence, the second element of Shedden/Caluza is not met and service connection cannot be granted.   Further, as there is no evidence a diagnosis of hypertension within a year of the Veteran's service discharge, or even assertion of continuity of symptomatology, there is no basis for establishing service connection under 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2014).

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's military service and his current GERD or hypertension.  None of his VA or private treatment records reference the military service in regard to or otherwise link it to his GERD or hypertension.  The only evidence to support such a link is the Veteran's conclusory lay statements that he did not have problems with GERD or hypertension prior to service and that his development of the disorders many years post-service was somehow related to that service.  

Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making a definitive clinical determination of the etiology of GERD and hypertension based on knowledge of gastroenterological and cardiovascular medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, heartburn and dizziness), he is not able to provide competent evidence as to the etiology of his GERD and hypertension diagnoses.  Providing such an opinion pertaining to the etiology of GERD and hypertension requires medical expertise.  The Veteran has no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2014).  

Accordingly, the Board finds that the claim of entitlement to service connection for GERD and hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Bilateral Upper Extremities

A review of the medical evidence of record fails to establish a diagnosis of peripheral neuropathy of either upper extremity at any time during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   The Veteran has been examined twice for his neurological complaints.  Neither of these examinations found underlying pathology or abnormal physical findings.  Although the Veteran has complained of left hand numbness, this has been thoroughly evaluated without a diagnosis.  His subjective reports of feelings of numbness are not sufficient to establish a diagnosis for service connection purposes.  Further, at his June 2014 Board hearing, the Veteran testified that his RUE problem was not neuropathy, but rather limitation of motion of the right shoulder.  As noted in the introduction section, this has been referred to the AOJ for adjudication as a separate claim.  There is no other medical or lay evidence of a RUE neuropathy or symptoms thereof.  The evidence simply does not establish that the Veteran has peripheral neuropathy of the right or left upper extremity.

As the Veteran does not have diagnosed right or left upper extremity peripheral neuropathy or any other chronic neurological disorder of the upper extremities, the first element of Shedden/Caluza is not met and the claims for service connection must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz, supra.

ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disorder has been received, the application to reopen is granted; to this extent only, the appeal is granted.

The application to reopen the claim of entitlement to service connection for a cardiac disorder is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for peripheral neuropathy of the RUE is denied.

Entitlement to service connection for peripheral neuropathy of the LUE is denied.


REMAND

With regard to the Veteran's reopened psychiatric disorder claim, he was afforded a VA examinations in November 2008 and September 2010.  Both examiners diagnosed the Veteran with anxiety disorder NOS and concluded that he did not have PTSD.  They concluded that his anxiety disorder NOS was not related to service without providing a sufficient rationale.  Significantly, neither examiner discussed the December 1971 VA treatment record indicating that the Veteran reported that he began using heroin in October 1970 because of his anxiety about serving in Vietnam.  Additionally, the Veteran testified at his June 2014 Board hearing that he believes that he has depression related to his service-connected disabilities.  Secondary service connection has not been addressed by the VA examiners.  As such, this claim must be remanded for an addendum opinion.  See Barr, supra.  

Finally, as the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Dorn VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  All attempts to obtain these records must be documented in the claims file.

2.  The AOJ shall obtain an addendum opinion from the September 2010 VA psychiatric examiner, if possible.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.  

The examiner should review the entire claims file, including the December 1971 VA treatment record noting that the Veteran reported using heroin in response to his anxiety in Vietnam and his June 2014 testimony that he is depressed due to his service-connected disabilities.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed psychiatric disorder was incurred in or aggravated (made worse) by active service or a service-connected disability.   

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claim for service connection for an acquired psychiatric disorder should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


